Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greivenkamp, Jr. (US 4,575,193).
Greivenkamp, Jr. discloses a structured light projector comprising a light source (W), configured to emit a light beam (see Fig. 2a); at least two beam multiplication films [(16, 20), (52, 54), (76, 78)] disposed on a transmission path of the light beam (i.e., see figures 1 and 2a) and made of anisotropic (birefringent) refractive index material (see column 4, lines 6-15), wherein a plurality of separated light beams are produced after the light beam from the light source passes through any one of the at least two beam multiplication films (see figures 2a, 5a, 7a, 9a and 12a), so as to form structured light; and a wave plate (18, 58, 74), disposed between each of adjacent two of the at least two beam multiplication films (see figures 2a, 5a, 7a, 9a and 12a), wherein a polarization state of the light beam is changed from linear polarization to circular polarization or elliptical polarization after the light beam passes through the wave plate (see figures 2a, 5a, 7a, 9a and 12a), wherein optical axes (22, 24) of the at least two beam multiplication films are inclined relative to a transmission direction of the light beam emitted from the light source by an angle (see Fig. 2a), and a lens module (10) disposed on the transmission path of the light beam, wherein the lens module is configured to perform at least one of beam shaping and beam collimation (see Fig. 1), wherein the at least two beam multiplication films comprise uniaxial retardation films, biaxial retardation films, or oblique axial retardation films (see column 4, lines 6-15), and wherein optical axes of the at least two beam multiplication films are inclined relative to a transmission direction of the light beam emitted from the light source by different angles (see Fig. 2a). Note figures 2a, 5a, 7a, 9a and 12a along with the written description thereof.
4.	Claim(s) 1, 2, 5, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe (US 2008/0073864).
Watanabe discloses a structured light projector comprising a light source (101), configured to emit a light beam (see figures 1A and 6-9B); at least two beam multiplication films (111, 113) disposed on a transmission path of the light beam (i.e., see figures 1A and 6-9B) and made of anisotropic (birefringent) refractive index material (see paragraph 0061), wherein a plurality of separated light beams are produced after the light beam from the light source passes through any one of the at least two beam multiplication films (see figures 1A and 6-9B), so as to form structured light; and a wave plate (112), disposed between each of adjacent two of the at least two beam multiplication films (see figures 1A and 6-9B), wherein a polarization state of the light beam is changed from linear polarization to circular polarization or elliptical polarization after the light beam passes through the wave plate (see figures 1A and 6-9B), wherein optical axes of the at least two beam multiplication films are inclined relative to a transmission direction of the light beam emitted from the light source by an angle (see figures 1A and 6-9B), and a lens module (102) disposed on the transmission path of the light beam, wherein the lens module is configured to perform at least one of beam shaping and beam collimation (see figures 1A and 6-9B), wherein the at least two beam multiplication films comprise uniaxial retardation films, biaxial retardation films, or oblique axial retardation films (see paragraph 0061), and wherein the optical axes of the at least two beam multiplication films are inclined relative to a transmission direction of the light beam emitted from the light source by different angles (see figures 1A and 6-9B). Note figures 1A and 6-9B along with the written description thereof.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  

Greivenkamp, Jr. (US 4,575,193).

Greivenkamp, Jr. discloses all of the subject matter claimed, note the above explanation, except for at least two beam multiplication films comprises a flexible film.
It would have been obvious to one of ordinary skill in the art at the time the invention
was made to modify the anisotropic/birefringent material of the beam multiplication films of Greivenkamp, Jr. to include a flexible polymer film, as is well known in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a flexible film. Note: Sinclair & Carroll Co. v. Interchemical
Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 125 USPQ 416.
As to the limitations of claim 9, Greivenkamp, Jr. discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the laser light source comprises an edge emitting laser or a vertical cavity surface emitting laser.
The examiner takes Official Notice that it is well known to use edge or vertical cavity
surface emitting lasers in the same field of endeavor for the purpose of illuminating an object.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was made to modify/substitute the laser light source of Greivenkamp, Jr. to include an edge emitting laser or a vertical cavity surface emitting laser, as commonly used and employed in the art, in order to similarly illuminate said object.
7.	Claim(s) 7 and 9 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over   

Watanabe (US 2008/0073864).

Watanabe discloses all of the subject matter claimed, note the above explanation, except for at least two beam multiplication films comprises a flexible film.
It would have been obvious to one of ordinary skill in the art at the time the invention
was made to modify the anisotropic/birefringent material of the beam multiplication films of Watanabe to include a flexible polymer film, as is well known in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a flexible film. Note: Sinclair & Carroll Co. v. Interchemical
Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 125 USPQ 416.
As to the limitations of claim 9, Watanabe discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the laser light source comprises an edge emitting laser or a vertical cavity surface emitting laser.
The examiner takes Official Notice that it is well known to use edge or vertical cavity
surface emitting lasers in the same field of endeavor for the purpose of illuminating an object.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was made to modify/substitute the laser light source of Greivenkamp, Jr. to include an edge emitting laser or a vertical cavity surface emitting laser, as commonly used and employed in the art, in order to similarly illuminate said object.
8.	Claim(s) 3 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over   
Watanabe (US 2008/0073864) in view of Pesach et al (US 8,749,796).
Watanabe discloses all of the subject matter claimed, note the above explanation, except a diffractive optical element configured to perform at least one of beam shaping and beam multiplication, wherein  the at least two beam multiplication films are disposed between the light source and the diffractive optical element.
Pesach et al teaches it is well known to use a diffractive optical element (124, 132) in the
same field of endeavor for the purpose of increasing the field of view of the output beam (see
figures 9A and 9B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was made to modify the optical element of Watanabe to include a diffractive optical
element, as taught by Pesach et al, in order to increase the field of view of the output beam as
well as reducing the optical footprint of the projector.
9.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
November 19, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872